Citation Nr: 0415512	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.


THE ISSUES

Whether there was clear and unmistakable error in a March 
1958 rating decision that reduced the veteran's disability 
rating for service-connected bilateral pes planus from 30 to 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

In December 2003, the appellant testified at a Board hearing 
in Washington, D.C.; a transcript of that testimony has been 
associated with the record.


FINDINGS OF FACT

1.  In a February 1955 decision, the RO granted the veteran's 
claim for service connection for bilateral pes planus and 
assigned a 30 percent rating effective October 2, 1954.

2.  In a March 1958 decision, the RO reduced the veteran's 
disability rating for service-connected bilateral pes planus 
from 30 to 10 percent disabling, effective May 3, 1958.  
Although notified of that decision in March 1958, the veteran 
did not initiate an appeal.  

3.  While the veteran contends that the RO erred in March 
1958 when it reduced his disability rating for bilateral pes 
planus based on an inadequate examination, he has not 
established, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different. 


CONCLUSIONS OF LAW

1.  The March 1958 RO decision that reduced the veteran's 
rating for service-connected bilateral pes planus to 10 
percent is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2003).

2.  Clear and unmistakable error in the March 1958 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  Nonetheless, the Board finds that, 
because the veteran has been notified of the laws and 
regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  That claim is ready to be considered 
on the merits. 

II.  Factual Background 

The veteran's service medical records show that he had 3rd 
degree pes planus with no eversions at his pre-induction 
examination in December 1950.  In March 1954, he was seen in 
the orthopedic clinic where he was noted to have a marked 
degree of flat feet.  The examiner reported that the veteran 
was an office worker and needed a pair of low quarter shoes, 
Thomas heels, and 2/16th inch medial heel wedges.  The 
veteran was again noted to have 3rd degree pes planus at his 
separation examination in September 1954.  

A December 1954 VA examination reported notes that the 
veteran had painful feet relieved by built-up arch supports.  
On examination there was considerable flattening of arches 
with pronation and inner bulge of the feet.  There was also 
marked outflaring of heels and prominent inner mallioli.  
Manipulation of the feet was painful.  The examiner stated 
that a third degree bilateral pes planus existed.  

In a February 1955 rating action, the RO granted service 
connection for flat feet and assigned a 30 percent 
evaluation, effective October 2, 1954.  

Examination of the veteran's feet during a January 1958 VA 
examination revealed that the veteran was wearing arch 
supports.  It also revealed that there was "loss" of both 
longitudinal and tranverse arches of both feet with marked 
pronation.  There was no muscle spasm or rigidity noted, and 
no callouses were seen.  The veteran was diagnosed as having 
pes planus, bilateral, third degree, symptomatic.

In March 1958, the RO reduced the veteran's rating for 
bilateral pes planus from 30 to 10 percent.  In the decision, 
the RO relayed findings from the January 1958 examination 
including "less of both longitudinal and transverse arches 
with marked pronation."

In March 1958, the veteran received notice of the reduced 
rating decision for pes planus from 30 to 10 percent, as of 
May 3, 1958, with an effective date of reduced compensation 
of June 1, 1958.  In the notice the veteran was given a 
period of 60 days from the date of the letter in which to 
submit additional evidence to show why the reduction in the 
degree of his disability was not warranted.  

In May 1996, the veteran was evaluated by Dr. Dreyfus who 
said that the veteran showed a complete collapse of the two 
plantar arches.  Additional findings revealed widening of the 
mortise, the total disappearance of the arch, an eversion of 
the back of the foot and eversion with abduction of the front 
of the foot.  The veteran also demonstrated bilateral plantar 
corns.  Dr. Dreyfus remarked that this condition caused 
"great tiredness when walking, the need for special shoes, 
an undeniable limp, restriction of the walking perimeter, 
spasms with cramps in the area of the calf sometimes 
occurring spontaneously in the night and awakening the 
veteran."  He said that when walking, these cramps occurred 
after a distance of 300 to 400 centimeters. 

In September 1996, the RO increased the veteran's rating for 
bilateral pes planus to 30 percent, effective August 15, 
1995.

On file is a July 2001 translated medical report from Bernard 
Dreyfus, M.D., a medical expert for the Court of Appeals of 
Versailles.  Dr. Dreyfus said that he had examined the 
veteran several times in 1996 and reviewed his "medical 
file".  He opined that it was "inconceivable that 
completely fallen arches corresponding to a serious Stage III 
deformity would improve by two degrees, then deteriorate 
downward again two degrees."  He said that the foot problems 
the veteran had had been present since 1955 and it was 
"clearly an error" to note that the veteran's feet had 
temporarily improved for the period from 1958 to 1996.

In a later statement dated in October 2002, Dr. Dreyfus said 
that the notation on the 1958 VA examination report of "no 
muscle spasm or rigidity" simply meant that no effort test 
had been undertaken and that "any physician knows that 
spasms and muscular contractions, signs of pain, only appear 
following effort exerted on a flat foot and that at rest none 
of these clinical manifestations exist.  He concluded by 
stating that it was "astonishing to a medical expert to see 
that fixed bone lesions in both feet, officially noted in 
1955 and verified in 1996, apparently underwent a temporary 
improvement."

During a Board hearing in December 2003, the veteran and his 
representative asserted that the RO erred in reducing the 
veteran's rating for pes planus to 10 percent because the RO 
relied on an inadequate examination report (dated in 1958) 
that was less full and complete than the 1954 VA examination 
report which formed the basis of the 30 percent assignment.  
They also argued that the RO had "no authority to reduce it 
under the stabilization rate."  In addition, the veteran and 
his representative presented evidence which they said 
establish that the veteran's medical status did not really 
change from 1955 to 1958.  

The evidence submitted at the December 2003 Board hearing 
included an August 2003 narrative letter from Barnard 
Ghitman, M.D., F .A. C. P. who said that he was an internist 
with training in the VA system.  He said that he had spent 
several hours reviewing the veteran's history and opined that 
the 1958 rating decision was "based on misinterpretation or 
complete ignorance and lack of attention to the MEDICAL 
evidence as it was presented."  He said that it was clearly 
an error to believe that a flattened arch of Pes Planus, 3rd 
degree, could fluctuate up and down and that the condition 
did not improve between 1955 and 1958.  In an October 2003 
letter, Dr. Ghitman focused on the 1958 VA examination report 
finding of "no rigidity" by saying that the examiner was 
incorrect in noting this since the type of pes planus that 
the veteran had, flexible pes planus, produced rigidity only 
after stress, exertion or sometimes even simple weight-
bearing.  He enclosed some medical articles on pes planus and 
said that it was erroneous for the RO to conclude that the 
veteran's pes planus had improved.




III.  Analysis

In determining whether the March 1958 rating decision that 
reduced the veteran's rating for bilateral pes planus from 30 
to 10 percent disabling was clearly and unmistakably 
erroneous, the following three-prong test is used: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification of the March 1958 decision 
that reduced the veteran's rating for pes planus, in that 
same month, the veteran did not appeal that decision; 
therefore, that decision became final as to the evidence then 
considered.  See 38 U.S.C.A. § 7105 (West 2002).  See also 38 
C.F.R. §§ 20.302, 20.1103 (2003).  Under the provisions of 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE; 
however, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As noted earlier, a CUE claim must be based on the evidence 
in the record when the prior decision was rendered.  Pierce 
v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The 
record at the time of the March 1958 decision at issue 
consisted, primarily, of the veteran's service medical 
records, including the pre-induction and separation 
examination reports showing that he had 3rd degree pes 
planus, and the December 1954 and January 1958 VA examination 
reports also diagnosing the veteran as having 3rd degree 
bilateral pes planus.  

The pertinent criteria in VA's rating schedule for rating pes 
planus in effect at the time of the March 1958 rating 
decision is as follows:  

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes of appliances
Bilateral--------------------------------
-------------------   50
Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities
Bilateral--------------------------------
-------------------   30
Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral 
-----------------------------------------
--------------------   10

38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1957).

Other pertinent regulations in March 1958 included the 
provisions of 38 C.F.R. § 3.265 (1956) which stated that 
compensation would not be reduced or discontinued by reason 
of new evaluation without physical examination, except that a 
physical examination will not be requested where there is on 
file a recent report that accurately reflects the currently 
disability, is adequate for rating purposes, and meets the 
particular requirements of the applicable provisions of the 
Rating Schedules.  

Also, when the reduction of an award for a service-connected 
disability is considered warranted by a change in physical 
condition, the rating agency will prepare an appropriate 
rating extending the present evaluation sixty days from the 
date of rating, followed by the reduced evaluation.  
38 C.F.R. § 3.9(e) (1956).  In view of the time limitation 
the veteran will be promptly notified in writing at the time 
that such award action and approval are processed that the 
reduction or discontinuance will be effective as provided 
above, without further notice, if additional evidence is not 
submitted within the sixty-day period.  Id.  

In addition, for ratings in effect for 5 or more years, 
38 C.F.R. § 3.172 (a) & (c) (renumbered as 38 C.F.R. § 3.344 
in 1961; see 26 FR 1586, February 26, 1961) contains 
provisions related to reductions; including the requirement 
that the recent examination be full and complete and based on 
a full review of the record.  It provides that examinations 
less than full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Paragraph (c) of this section specified that 
ratings which did not continue at the same level (5 years or 
more) were not subject to the requirements of paragraph (a) 
and (b) of the section.  

The veteran and his representative claim, in essence, that 
the March 1958 rating action was erroneous in view of medical 
evidence showing that the veteran had 3rd degree pes planus 
during both the 1954 and 1958 VA examinations and the facts 
clearly show that this condition did not improve during that 
time.  In support of this argument, the veteran submitted 
medical evidence from two physicians who state quite 
emphatically that from a medical standpoint, the veteran's 
pes planus did not improve from the time he was granted the 
30 percent evaluation (in 1955) to the time this evaluation 
was reduced to 10 percent (in 1958), and indeed to the time 
his rating was increased back to 30 percent in 1996.

Contrary to the veteran's assertions, the Board finds that 
his argument in this appeal amounts to a mere disagreement as 
to how the facts were evaluated in 1958.  In other words, the 
veteran is arguing that the RO did not accurately weigh 
and/or evaluate the medical evidence in 1958 when it failed 
to find that the 3rd degree pes planus noted during the 1954 
and 1958 examinations was "severe" under VA's Rating 
Schedule as opposed to being reduced to "moderate".  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1957).  However, as 
stated above, a disagreement with how the RO evaluated the 
facts is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Even by conceding that the RO erred in 1958 by interpreting 
the 1958 VA examiner's statement of "loss of both 
longitudinal and transverse arches with marked pronation", 
as "less of both longitudinal and transverse arches with 
marked pronation", the meanings are essentially the same as 
Dr. Ghitman noted in his August 2003 letter.  Thus, this is 
not the kind of error that had it not been made, would have 
manifestly changed the outcome at the time it was made.  See 
Russell, 3 Vet. App. 331-314.  There is otherwise no evidence 
that the correct facts were not before the adjudicator in 
1958 or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The 1958 examination 
showed marked pronation, but there were no characteristic 
callosities.  As to the remaining criteria of pain on 
manipulation and use accentuated, and, indication of swelling 
on use, there were no complaints or evidence of either one.  
These findings differed from the 1954 VA examination which 
specifically noted (as will be further discussed below) that 
the veteran had pain on manipulation.  Thus, while the 
overall description of the pes planus as 3rd degree in both 
the 1954 and 1958 examination reports may have been the same, 
the specific findings regarding symptomatology at both 
examinations were not.  

Regarding the law, the veteran's argument that the 1958 
examination report the RO relied on to reduce the veteran's 
rating was less full and complete than the 1954 examination 
report that the RO used to assign the 30 percent rating, this 
argument was made in view of the provisions of 38 C.F.R. 
§ 3.172 (1956) (presently numbered as 38 C.F.R. § 3.344) 
regarding stabilization of disability evaluations.  This 
regulation provides that "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction."  
However, this provision applies only to ratings in effect for 
5 years or more and is therefore not applicable to this 
appeal since the veteran's 30 percent rating was in effect 
for less than 5 years, from October 2, 1954, to May 2, 1958.  
38 C.F.R. § 3.172(c) (1956).

Nonetheless, even assuming arguendo that § 3.172(a)&(b) 
(1956) does apply in this case, the Board does not agree that 
the 1958 examination report is any less full and complete 
than the 1954 examination report.  Both examination reports 
reflect findings that were noted on examination.  The 1958 
examination report even mentions those symptoms that were not 
found on examination, i.e., muscle spasm or rigidity.  

While it would have been helpful for the examiner in 1958 to 
specifically comment on the criterion of pain, the absence of 
any notation of pain in 1958 could be interpreted by a 
reasonable person to mean that there was none.  Moreover, in 
view of the inapplicability of § 3.172(a)&(b) (1956), any 
such request for more detailed medical findings would fall 
under VA's duty to assist the veteran in obtaining the facts 
relevant to his claim.  In this regard, the law provides that 
a breach of the duty to assist is not akin to an error in 
fact or law, but, rather, may result in an incomplete record.  
In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that a breach of a duty to 
assist cannot constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  In Cook, 
the Federal Circuit Court overruled Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999), to the extent that the decision held 
that the existence of "grave procedural error" (in that 
case, not obtaining complete service medical records) 
rendered a VA decision non-final.  Also in Cook, the Federal 
Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

The reports from Drs. Dreyfus and Whitman have been 
considered regarding their opinions, which they base on sound 
medical principals, that the veteran's bilateral pes planus 
did not change in severity during the period from 1954 to 
1958.  Although the Board has no reason to doubt these 
opinions and is in fact not competent to question the medical 
accuracy of those opinions, these opinions, constitute after-
the-fact medical evidence and cannot form the basis of CUE.  
This is because a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).

To reiterate, at the time of the 1958 decision, the only 
pertinent medical evidence before the adjudicator consisted 
of the veteran's service medical records, the 1954 VA 
examination report and 1958 VA examination report.  While 
there is no disputing that this evidence unanimously 
described the bilateral pes planus 3rd degree, it is 
important to keep in mind that VA is charged with determining 
disability evaluations according to VA's Schedule For Rating 
Disabilities.  38 U.S.C.A. § 1155; 38C.F.R. Part 4.  Thus, by 
applying the facts found on examination in 1958 to the 
specific criteria found under Diagnostic Code 5276, it cannot 
be concluded that either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-
44; Russell, 3 Vet. App. 331-314.  

In sum, the Board finds that, in addition to having had the 
correct facts before it, the RO correctly applied the 
pertinent legal authority in considering the evidence.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
March 1958 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.  


ORDER

The appeal is denied.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



